Mr. Justice Shepard
delivered the opinion of the Court:
This is the second appeal in this case. The first judgment was entered upon a verdict directed by the court on behalf of the defendants — now appellants — Augustus Burgdorf and George A. Shehan, and was reversed on appeal. Vermont Marble Co. v. Burgdorf, 13 App. D. C. 506.
The issues and evidence were the same on the second trial; and in accordance with the opinion of this court on *141the first appeal, a verdict was directed for the plaintiff, from the judgment on which this appeal has been duly prosecuted.
Admitting that there is no question involved in this record that was not considered and determined before, the appellants have moved the court to dispense with the printing of the record, and both parties ask leave to submit the case without brief or further argument.
The motion is granted, and for the reasons given on the former appeal, the judgment is affirmed, with costs.
A writ of error to the Supreme Court of the United States was prayed and allowed.